Appellant was convicted of the offense of petit larceny. The property, a fly tent or tarpaulin, was taken from a building where it had been left by the prosecuting witness. A discussion of the evidence would not be helpful. That offered on behalf of the state and the defendant made the question of defendant's guilt vel non one proper to be submitted to the jury. Morrow v. State, 19 Ala. App. 212, 97 So. 106. There was no motion for a new trial. We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed.